EXHIBIT10.6 Adaiah Distribution Inc. Subscription Agreement Dear Sirs: The undersigned (the "Purchaser") acknowledges that I have received and reviewed the Prospectus of Adaiah Distribution Inc., dated 2013. Concurrent with execution of this Agreement, the Purchaser is purchasing () shares of Common Stock of Adaiah Distribution Inc., a Nevada corporation (the "Company") at a price of $0.04 per Share (the "Subscription Price").Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Nikolay Titov solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than such person. MAKE CHECK PAYABLE TO: Adaiah Distribution Inc. Executed this day of , 2013. Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X$0.04 US$ Number of Shares PurchasedTotal Subscription Price Form of Payment: Cash: Check #: Other: Accepted by Adaiah Distribution Inc. By: Nikolay Titov, President
